Citation Nr: 0414846	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of 
laryngeal cancer, currently rated as 30 percent disabling, 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from August 
1969 to September 1971.  
This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of laryngeal cancer are manifested by 
hoarseness, intermittent sore throat, difficulty swallowing, 
and pre-malignant changes on biopsy treated with antibiotics.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
30 percent for residuals of laryngeal cancer are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.97, Diagnostic Codes 6819-6516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation for Residuals of 
Laryngeal Cancer

In a June 2001 rating decision, the veteran was granted 
service connection for laryngeal carcinoma as secondary to 
herbicide exposure.  The veteran was assigned a 100 percent 
rating for his disability under Diagnostic Codes 6819-6516, 
effective from the date of claim in January 7, 1998.  In 
addition, the RO assigned a reduction of the veteran's 
disability rating to 30 percent, effective from November 1, 
1998.  The veteran filed a notice of disagreement requesting 
an increased disability rating in excess of 30 percent for 
his service-connected residuals of laryngeal cancer in July 
2002.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2003).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's residuals of laryngeal cancer.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this claim, the RO assigned a 100 percent rating under 
Diagnostic Codes 6819-6516, effective from the date of claim 
in January 7, 1998 as well as a reduction of the veteran's 
disability rating to 30 percent, effective from November 1, 
1998.  The Board will evaluate the level of impairment due to 
the disability throughout the entire time of the claim as 
well as consider the possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends that his laryngeal disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating for his laryngeal 
disability.


The veteran's service-connected residuals of laryngeal cancer 
are currently rated as 30 percent under Diagnostic Codes 
6819-6516.  Under Diagnostic Code 6819, a 100 percent 
evaluation is afforded for six months following the cessation 
of any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for the treatment of malignant 
neoplasms in any specified part of the respiratory system, 
excluding skin growths.  Thereafter, the appropriate 
disability rating is to be determined by mandatory VA 
examination and any change in evaluation based upon that or 
any subsequent evaluation is to be subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there are not local recurrences 
or metastasis, the disability is to be rated on the 
residuals.  Thus, the veteran's assigned 100 percent 
evaluation was not considered permanent and was subject to 
future review.  See 38 C.F.R. 4.97, Diagnostic Code 6819 
(2003).

The veteran's service-connected residuals of laryngeal cancer 
are currently rated as 30 percent disabling under Diagnostic 
Code 6516.  Residuals of laryngeal cancer are not 
specifically addressed in the Schedule.  Conditions, which 
are not specifically listed in the Schedule, may be rated by 
analogy to other conditions.  See 38 C.F.R. § 4.20 (2003).  
Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516, the RO 
has evaluated the veteran's residuals of laryngeal cancer by 
analogy to chronic laryngitis.  A maximum 30 percent 
disability rating is assigned when there is hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  See 38 
C.F.R. § 4.97, Diagnostic Code 6516 (2003).

The veteran's service medical records are void of any 
residuals of laryngeal cancer.  

VA outpatient treatment records dated in September and 
October 1997 showed that the veteran complained of left ear 
pain, weight loss, expectoration of blood, and hoarseness for 
the duration of three months.  An October 1997 treatment 
record detailed that the veteran underwent a triple endoscopy 
with biopsy of the larynx, the results of which showed that 
he had an exophytic lesion of the true vocal cord with 
fixation of the left hemilarynx.  An October 1997 pathology 
report further detailed that the veteran was suffering from 
invasive moderately differentiated squamous cell carcinoma 
with chronic inflammation, fibrosis, and reactive epithelial 
changes.  Hospital treatment records dated from October to 
December 1997 showed that the veteran had undergone three 
cycles of chemotherapy to be followed by radiation therapy.  

A February 1998 VA treatment note showed complaints of a sore 
throat and noted that the veteran had redness on the back of 
his neck due to radiation.  CT scan reports dated in January, 
March, and December 1998 all showed findings consistent with 
an extensive glottic and supraglottic laryngeal tumor.  
However, a January 1999 report of a re-biopsy of larynx was 
negative.  It was further noted in a February 2000 record 
that the veteran was disease free except for persistent 
hoarseness in his voice.  Further biopsies were noted to have 
shown only squamous metaplasia, which was treated by 
antibiotics.       

From May 2000 to March 2001, VA treatment records noted that 
the veteran complained of dyspnea with exertion, throat pain, 
hoarseness and listed diagnoses of laryngeal chondritis with 
continued tobacco abuse.  An August 2001 treatment note 
showed that the veteran complained of shortness of breath, 
wheezing, hoarseness, and loss of appetite.  The examiner 
stated that the veteran was a heavy tobacco abuser who most 
likely had early chronic obstructive pulmonary disorder 
(COPD).  The veteran continued to complain of hoarseness, 
intermittent sore throat, difficulty swallowing foods, and 
throat pain in August and September 2002 treatment notes.      

In multiple VA examination reports dated in October 2002 show 
that the veteran complained of experiencing chronic 
hoarseness as well as difficulty with swallowing.  It was 
noted in all of the reports that the veteran had a history of 
squamous cell carcinoma of the larynx status post 
chemotherapy and radiation treatment completed in April 1998.  
Diagnoses of chronic laryngeal chondritis with hoarseness and 
mild dysphagia were listed in the October 2002 examination 
reports.      

A November 2002 treatment record noted that the veteran spoke 
with a hoarse voice during the examination.  Additional 
treatment notes dated in November 2002 showed that the 
veteran suffered from shortness of breath, hemoptysis, and 
persistent hoarseness of the voice.  A diagnosis of small 
left pulmonary embolus with hemoptysis was listed in the 
November 2002 treatment records.  
The Board acknowledges the veteran's complaints associated 
with his service-connected residuals of laryngeal cancer and 
his belief that they warrant the receipt of a higher 
evaluation.  However, this is not borne out by the medical 
record and the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his laryngeal disability. His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.97 with respect to the current severity of his residuals of 
laryngeal cancer.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2003).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).

In the present case, the medical evidence does not show that 
the veteran exhibits the manifestations required to meet the 
criteria for a 100 percent evaluation under Diagnostic Code 
6819.  Competent medical evidence of record does not show 
that his residuals of laryngeal cancer either recurred or 
metastasized.  In addition, the veteran's treatment for 
residuals occurred between October 1997 and April 1998; the 
reduction was made effective in November 1998, beyond the 
six-month period afforded under Code 6819.  There is no 
indication of any additional chemotherapy, radiation, or 
other similar treatment following April 1998.   

In addition, the Board acknowledges that the veteran was not 
given a VA examination contemporaneous after the expiration 
of the time period allotted for a 100 percent rating in 
Diagnostic Code 6819.  However, the Court has noted that 
although Diagnostic Code 6819 seems to imply that a veteran 
should undergo a medical examination to assess his condition 
at the end of the time period specified in the Schedule, 
there is no express requirement that the examination should 
be contemporaneous with the expiration of the designated time 
period.  VA treatment records dated from 1998 to 2002 and VA 
examinations conducted in October 2002 all confirm that the 
veteran did not have any recurrence or metastasis of his 
laryngeal cancer after November 1998 as to support a change 
in his current disability rating based on his residuals of 
laryngeal cancer.  See Bennett v. Brown, 10 Vet.App. 178 
(1997); 38 C.F.R. § 4.97, Diagnostic Code 6819 (2003).   

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 6516.  Competent medical evidence of record, 
specifically VA treatment and examination reports, shows that 
the veteran continues to suffer from intermittent sore 
throats, hoarseness, and difficulty swallowing.  In addition, 
the veteran already receives the maximum percentage rating 
under Diagnostic Code 6516 for his current disability.    

The veteran has reported that he is unable to speak above a 
whisper.  Other diagnostic criteria, such as those enumerated 
in Diagnostic Codes 6518 - 6521, allow for the assignment of 
higher disability ratings for residuals of laryngeal cancer.  
See 38 C.F.R. Part 4, § 4.97, Diagnostic Codes 6518 - 6521 
(2003).  Under Diagnostic Code 6519, complete organic aphonia 
is rated as 60 percent disabling when the veteran has a 
constant inability to speak above a whisper.  It is also 
noted that incomplete aphonia is rated under Diagnostic Code 
6516 for chronic laryngitis as discussed above.  The veteran 
does not, however, demonstrate the criteria for a higher 
rating or for a separate compensable rating under any of 
these diagnostic codes.  Medical evidence of record has not 
shown that he suffers from complete or incomplete aphonia, 
stenosis of the larynx, or underwent a total laryngectomy.  
While it was consistently listed that the veteran was hoarse, 
none of the examiners in the multiple VA treatment records or 
VA examination reports noted that the veteran suffered from 
aphonia or an inability to speak above a whisper.  See 38 
C.F.R. § 4.14 (2003); Esteban v. Brown, 6 Vet. App. 259 
(1994)(Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).  
The Board finds that an increased evaluation for the 
veteran's service-connected residuals of laryngeal cancer is 
not warranted.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected residuals of laryngeal 
cancer.  Moreover, as discussed above, the schedular criteria 
for higher ratings have not been shown.  In addition, it has 
not been shown that the service-connected laryngeal 
disability has required frequent periods of hospitalization 
or produce marked interference with the veteran's employment.  
For these reasons, the assignment of an extraschedular rating 
for the veteran's laryngeal disability is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of 
laryngeal cancer.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  An October 
1997 letter submitted by the veteran detailed that he had 
applied for entitlement to Social Security disability 
benefits.  In January 1998, the RO requested records from the 
Social Security Administration (SSA).  The April 1998 
response from the SSA showed that the veteran was not 
receiving any benefits from that organization.  The RO made 
all reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  

In this case, the RO sent the veteran multiple letters in 
June 2001 and May 2003 as well as issued a statement of the 
case (SOC) dated in August 2002, which notified the veteran 
of the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The June 2001 and August 2003 letters as 
well as May 2003 SOC issued by the RO also explicitly 
informed the veteran about the information and evidence he is 
expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the June 2001 letter was sent to the veteran 
before the RO's June 2001 rating decision that is the basis 
of this appeal.    

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2003 letter as well as the August 2002 
SOC issued by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the June 2001 and May 2003 
letters as well as the August 2002 SOC issued to him by the 
RO.  


ORDER

Entitlement to an increased evaluation for residuals of 
laryngeal cancer is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



